J-A15002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN SILVA AND FERNANDA SILVA               :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                       Appellants               :
                                                :
                                                :
                v.                              :
                                                :
                                                :
    PHILADELPHIA YEARLY MEETING,                :   No. 2729 EDA 2019
    A/K/A RELIGIOUS SOCIETY OF                  :
    FRIENDS (QUAKERS) OF                        :
    PHILADELPHIA & VICINITY                     :

                  Appeal from the Order Entered July 30, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 190203148


BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                                   FILED JULY 28, 2020

        John and Fernanda Silva, h/w, (collectively, Silvas), appeal from the trial

court’s order, entered in the Court of Common Pleas of Philadelphia County,

sustaining the preliminary objections filed by Appellees, Philadelphia Yearly

Meeting a/k/a Religious Society of Friends (Quakers) of Philadelphia & Vicinity

(PYM),    transferring    venue     of   the   underlying   negligence   action   from

Philadelphia County to Bucks County, and ordering the Silvas to incur all costs

of transfer. After careful review, we affirm.1
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We are aware that the trial judge, the Honorable Lisette Shirdan-Harris,
indicated in her Pa.R.A.P. 1925(a) opinion that “[u]pon further review and this
court’s order, the court . . . respectfully request[]s that jurisdiction be
relinquished and the matter be remanded.” Pa.R.A.P. 1925(a) Opinion,
J-A15002-20



       Richland Friends Meeting (RFM), a non-profit Quaker congregation, is

one of 103 local congregations affiliated with the larger regional body, PYM.

PYM’s Preliminary Objections, 6/4/19, Ex. B, at ¶¶ 6-8. PYM is a corporate

entity with its principal place of business in Philadelphia; RFM is located at 206

Main Street, Quakertown, Bucks County, Pennsylvania.           Plaintiffs’ Second

Amended Complaint, 5/17/19, at ¶¶ 3-4. PYM considers “all members of its

constituent Friends meetings,” such as RFM, members of PYM and allows them

to attend PYM’s triannual general body meetings to worship, discuss issues

and concerns that affect the regional group, and join in fellowship. Plaintiffs’

Opposition to PYM’s Preliminary Objections, 6/19/2019, Ex. A.

       On June 27, 2018, John Silva (John), a resident of Bucks County,

sustained serious and permanent injury to his left knee after he allegedly

“slipped and fell on water that had accumulated on the floor” of RFM’s

meetinghouse. Plaintiffs’ Complaint, 3/1/19, at ¶ 5, 10. The Silvas filed a

complaint in the Court of Common Pleas of Philadelphia on March 1, 2019,

and named “Religious Society of Friends (Quakers) of Philadelphia & Vicinity,




____________________________________________


1/15/20, at 1. Although we are mindful of considerations of judicial economy,
Judge Shirdan-Harris has provided no explanation of why remand is
necessary. Moreover, upon our careful review of the record, we do not believe
that any factual dispute exists with regard to the propriety of venue in
Philadelphia. Accordingly, we believe that the trial court properly granted
Defendants’ preliminary objections and transferred the case to Bucks County
without first ordering additional discovery.



                                           -2-
J-A15002-20



d/b/a Richland Friends Meeting,”2 as the sole defendant.              Plaintiffs’

Complaint, 3/1/19, at ¶ 3 (emphasis added). In the complaint, 3 the Silvas

averred that the named defendant’s failure to properly account for an

“accumulation of water” just inside the entrance of the meetinghouse was the

direct cause of Silva’s injuries, which caused “significant pain and suffering”

and “will continue to require significant medical care and treatment.” Id. at

¶¶ 9-13.

       On March 28, 2019, PYM filed its first set of preliminary objections,

challenging the legal sufficiency of the Silvas’ complaint and alleging improper

venue pursuant to Pa.R.C.P. 1028(a)(1) (improper venue raised by

preliminary objection) and 2179 (venue for personal injury actions).       PYM

Preliminary Objections, 3/28/19, at ¶¶ 18-26. PYM asserted that the Silvas’

complaint failed as a matter of law because: (1) there was “no entity known,”

or in existence, with the name of the listed defendant; (2) PYM did not and

had never “d/b/a” RFM; and (3) PYM did not exercise any control over or

maintain any financial ties with RFM. Id. at ¶¶ 3, 9-10, 14-15. The Silvas

subsequently amended their complaint on April 10, 2019, and again on May

17, 2019, naming RFM as a separate defendant in the lawsuit. See Plaintiffs’

____________________________________________


2 The Silvas later amended their complaint to list PYM and RFM separately as
defendants. See Plaintiffs’ Second Amended Complaint, 5/17/19.

3 The complaint also made a claim for loss of consortium, alleging that Silva’s
wife, Plaintiff Fernanda Silva, “has been and will continue to be deprived of
the companionship, support, society and assistance of her husband, John
Silva, and has therefore sustained a loss of consortium[.]” Plaintiffs’ Second
Amended Complaint, 5/17/19, at ¶ 21.
                                           -3-
J-A15002-20



Amended Complaint, 4/10/19, at ¶¶ 3-4, 11-15; Plaintiffs’ Second Amended

Complaint, 5/17/19, ¶¶ 3-4, 15-18.

       In their second amended complaint, the Silvas alleged that PYM

“exercise[d] supervision and control” over RFM through its governing bodies.

Plaintiffs’ Second Amended Complaint, 5/17/18, at ¶ 6.                 The Silvas also

alleged that RFM “regularly conduct[ed] business activities essential to and in

furtherance of the objects of both [RFM] and [PYM].” Id. at ¶ 7. Lastly, the

Silvas alleged that “[RFM] and/or [PYM] . . . were responsible for the

supervision, care, maintenance, and upkeep” of the RFM property, and that at

all times relevant, RFM and PYM “acted through their employees, workers,

agents,    representatives,     officers,      and/or   other   individuals   for   whom

defendants are legally responsible.” Id. at ¶¶ 7-8.

       PYM subsequently filed new preliminary objections on June 4, 2019,4 in

response to Plaintiffs’ second amended complaint. The preliminary objections

were affixed with certifications of Linell McCurry, the associate General

Secretary for Business and Finance for PYM, and Susan Miller Abbott, the

acting clerk for RFM. PYM Preliminary Objections, 6/4/19, Ex. B, Ex. C. These

certifications stated, respectively, in part, that: (1) PYM did not have control

over the day-to-day or maintenance operations of RFM; (2) PYM did not own

the property on which RFM is located; (3) PYM did not sponsor, advertise,

organize, attend or pay for the event on the date in question; (4) RFM had no
____________________________________________


4  Pursuant to Rule 1028(c)(1), “[i]f [the non-moving] party has filed an
amended pleading . . . the preliminary objections to the original pleading shall
be deemed moot.” Pa.R.C.P. 1028(c)(1).
                                            -4-
J-A15002-20



registered office or principal place of business in Philadelphia County; and (5)

RFM did not conduct any business transactions, own any property, have any

employees, pay any taxes or advertise in Philadelphia County. Id. at Ex. B,

¶¶ 1, 5, 9-11; Id. at Ex. C, ¶ 3. Further, PYM averred that it had not held an

annual meeting of PYM congregations in Philadelphia since 2012. Id. at ¶ 26.

      Thereafter, the Silvas filed a motion in opposition to Defendants’

preliminary objections, highlighting language from PYM’s website which stated

that: (1) “members of [RFM] are also members of [PYM]” (2) PYM convenes

both regional meetings with the “100+ monthly meetings three times a year”

as well as one-day “continuing sessions held twice a year;” and (3) members

of the “monthly” congregations are “appointed to serve” on “councils” and

“committees” to “determine priorities, [as well as] monitor and evaluate work

within their areas of responsibility” for PYM. Plaintiffs’ Opposition to PYM’s

Preliminary Objections, 6/19/19, at Ex. A.

      On July 20, 2019, the trial court sustained Defendants’ preliminary

objections to improper venue and transferred the case to Bucks County, with

costs to be borne by the Silvas. Order, 7/30/19. The court issued its ruling

without first ordering discovery on any issues of fact.          See Pa.R.C.P.

1028(c)(2) (“If an issue of fact is raised [in preliminary objections], the court

shall consider evidence by depositions or otherwise.”).

      On August 23, 2019, the Silvas filed a motion for reconsideration to

amend the court’s transfer order, pursuant to Pa.R.A.P. 1311 and 42 Pa.C.S.

§ 702(B), to have it certified as an interlocutory appeal, and for a stay of the


                                      -5-
J-A15002-20



proceedings in the trial court pending appeal.5 On that same date, the Silvas

filed a timely notice of appeal. See Valley Forge Center Assoc. v. Rib-

It/K.P., Inc., 693 A.2d 242 (Pa. Super. 1997) (filing of motion for

reconsideration insufficient to toll appeal period; appeal period tolled only by

timely order expressly granting reconsideration of final appealable order).

Defendants filed an answer and brief in “Opposition to Plaintiffs’ Motion for

Reconsideration” on September 11, 2019. On September 25, 2019, the trial

court denied Plaintiffs’ motion for reconsideration.

       The Silvas timely filed a court-ordered Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The Silvas raise one issue for

our review:

       Did the Trial Court err in granting [Defendants’] preliminary
       objections challenging venue without providing [Plaintiffs an]
       opportunity to conduct discovery on the issue of venue when the
       pleadings raised a question of fact material to the question of
       whether venue is proper in Philadelphia?”

Appellants’ Brief, at 2.

       We evaluate the sufficiency of the trial court’s reasoning through an

examination of the complaint and the supplemental record. Lugo v. Farmers




____________________________________________


5 We note that the Rules of Appellate Procedure provide for an appeal as of
right from an interlocutory order granting a petition to transfer venue from
one county to another. See Pa.R.A.P. 311(c); see also Goodman v.
Pizzutillo, 682 A.2d 363, 367 (Pa. Super. 1996).



                                           -6-
J-A15002-20


Pride, Inc., 967 A.2d 963, 966 (Pa. Super. 2009). Our scope and standard

of review in venue transfer cases is well-settled:

       [A] trial court’s decision to transfer venue will not be disturbed
       absent an abuse of discretion. A [p]laintiff’s choice of forum is to
       be given great weight,[6] and the burden is on the party
       challenging the choice to show it was improper. However, a
       plaintiff’s choice of venue is not absolute or unassailable. Indeed,
       if there exists any proper basis for the trial court’s decision to
       grant a petition to transfer venue, the decision must stand.

Fritz v. Glen Mills Schools, 840 A.2d 1021, 1023 (Pa. Super. 2003) (citation

omitted). An abuse of discretion is not a mere error in judgment; rather, it

must be shown that the trial court “missaplie[d] the law, exercise[d] its

discretion in a manner lacking reason, or d[id] not follow legal procedure.”

Continental Cas. Co. v. Pro Machine, 916 A.2d 1111, 1115-16 (Pa. Super.

2007); see also Francisco v. Ford Motors Co., 580 A.2d 374, 375 (Pa.

Super. 1990) (holding that appellate court, in determining whether trial court

abused its discretion, cannot “substitute [its] judgment for the judgment of

the trial court”).

       Venue is where a particular action can be brought and decided; it is a

matter of convenience for the litigants. County Constr. Co. v. Livengood

Constr. Co., 142 A.2d 9 (Pa. 1958). A defendant can challenge a plaintiff’s

chosen forum as “improper,” through a preliminary objection to the complaint.

____________________________________________


6A plaintiff’s choice of forum is presumed to be valid, yet has no bearing on
whether venue is proper in said forum; venue either “is or is not proper.”
King v. Univ. of Pittsburgh, 829 A.2d 673, 676 (Pa. Super. 2003).



                                           -7-
J-A15002-20


See Pa.R.C.P. 1028(a)(1).7         Subsequently, the trial court “shall determine

promptly all preliminary objections. If an issue of fact is raised, the court shall

consider evidence by deposition or otherwise.”              Pa.R.C.P. 1028(c)(2)

(emphasis added).

       The Silvas allege that the trial court misapplied the law and improperly

transferred venue from Philadelphia to Bucks County without first allowing

them to conduct any discovery on the following issues: (1) whether RFM, a

non-profit congregation based in Bucks County, regularly conducts association

activities in Philadelphia County sufficient to avail itself of personal jurisdiction

in that forum,8 and (2) whether [PYM], as a regional Quaker corporation,

“exercises ‘supervision and control,’ over [RFM.]” Appellant’s Brief, at 6.

       In Pennsylvania, venue is governed by Rule 1006, which states in

pertinent part:

       Rule 1006. Venue. Change of Venue

       (b)    Actions against the following defendants, except as
              otherwise provided in subdivision (c), may be brought in and
              only in the counties designated by the following rules:
              political subdivision, Rule 2103; partnerships, Rule 2130;
              unincorporated associations, Rule 2156; corporations and
              similar entities, Rule 2179.

____________________________________________


7Pursuant to Pa.R.C.P. 1006(e), if objections to improper venue are not raised
by preliminary objection they are otherwise waived.

8“As the Pennsylvania Supreme Court has explained, for procedural purposes,
objections to venue are treated as raising a question of jurisdiction.”
Deyarmin, supra at 9 (internal citation omitted).



                                           -8-
J-A15002-20


Pa.R.C.P. 1006(b) (emphasis added). Although Rule 1006 differentiates

between “unincorporated associations”9 and “corporations and similar

entities,” this distinction merely reflects the fact that unincorporated

associations often do not have a principal place of business. The prerequisites

for asserting venue pursuant to Rule 2179 for corporations closely mirror

those of Rule 2156 for unincorporated associations, which provides that:

       (a)    [An] action against an association may be brought in and
              only in a county where the association regularly conducts
              business or any association activity, or in the county where
              the cause of action arose or in a county where a transaction
              or occurrence took place out of which the cause of actions
              arose[.][10]

Pa.R.C.P. 2156(a) (emphasis added).11

____________________________________________


9  Pursuant to Pa.R.C.P. 2151, an “association” as used in the chapter,
“Unincorporated Associations as Parties,” is defined as “an unincorporated
association conducting any business or engaging in any activity of any nature
whether for profit or otherwise under a common name, but does not mean a
. . . corporation or similar entity as defined in Rule 2176.” Pa.R.C.P. 2151
(Definitions).
10 Pursuant to Rule 2179(a), venue is proper in actions against corporations

in all fora listed in Rule 2156(a), as well as in the “county where the
corporation’s registered office or principal place of business is located[.]”
Pa.R.C.P 2179(a).

11 Upon “information and belief,” the Silvas alleged that RFM, unlike PYM, is
an unincorporated association. See Plaintiffs’ Second Amended Complaint
5/17/19, at ¶ 4. In their preliminary objections, Defendants neither admitted
nor denied this averment. However, they refer to RFM as a “non-profit
congregation,” PYM Preliminary Objections, 6/4/19, at ¶¶ 17 (internal citation
omitted), and analyze the venue issue under Rule 2179.               However,
determining whether RFM is in fact an unincorporated association is not
dispositive in our analysis —neither party disputes that RFM is based in Bucks
County nor is the “principal place of business” prong of Rule 2179 relevant to
the issue raised on appeal. See PYM’s Preliminary Objections, 6/4/19, at ¶


                                           -9-
J-A15002-20


       In Pennsylvania, courts determine whether an organization “regularly

conduct[s] business” for the purposes of establishing venue through an

analysis of the “quality”12 and “quantity”13 of its contacts with a particular

forum. Purcell v. Bryn Mawr Hosp., 579 A.2d 1282, 1285 (Pa. 1990). In

Purcell, the Supreme Court held that venue was not proper in Philadelphia,

where the defendant, a Montgomery County-based hospital, had contractual

affiliations with, recruited, and employed residents from several teaching

hospitals in Philadelphia, as well as purchased supplies and services for its

business, and received income from patients living in that forum. Id. at 1283-

84.   The Court reiterated its prior distinction that only “direct” contacts,

compared to “collateral [or] incidental,” avail an organization to venue in a

particular forum.14      Id. (internal citation omitted).   The Court found that

although the hospital’s contacts were “in aid of the main purpose” of its

business, they were not directly “furthering or essential to, corporate objects,”

as required to satisfied the quality analysis. Id. at 1285.


____________________________________________


17; Plaintiffs’ Second Amended Complaint, 5/17/19, at ¶ 4. Thus, we will
analyze the issue pursuant to Rule 2156(a).
12“‘Quality of acts’ means those directly, furthering or essential to, corporate
objects; they do not include incidental acts.” Purcell v. Bryn Mawr Hosp.,
579 A.2d 1282, 1285 (Pa. 1990) (internal citation omitted).

13“Quantity means those acts, which are ‘so continuous and sufficient to be
general or habitual.’” Id. (internal citation omitted).

14 “In combined form . . . those in ‘aid of a main purpose’ are collateral and
incidental, while ‘those necessary to its existence’ are ‘direct.’” Id. (internal
citation omitted).
                                          - 10 -
J-A15002-20


      Relying almost exclusively on this Court’s holding in Deyarmin v.

CONRAIL, 931 A.2d 1 (Pa. Super. 2007), the Silvas claim that the trial court

was required to permit discovery on the issue of venue, and its failure to do

so was a misapplication of law. However, this is not so. See id. at 14-15. In

Deyarmin, this Court found that the trial court had not abused its discretion

by failing to order discovery even though the moving party submitted

affidavits in furtherance of its objections. Id. Although a trial court is typically

required to resolve any factual disputes by ordering discovery, it has

considerable discretion to determine the necessity for additional evidence

before transferring venue. Purcell, supra at 1024.

      This Court has since reiterated that a trial court does not abuse its

discretion per se by failing to order discovery on the issue of whether a

defendant could satisfy the “quality-quantity” test. Fritz, supra at 1023-24

(Pa. Super. 2003). In Fritz, this Court applied our Supreme Court’s holding

in Purcell, concluding that venue was not proper in Philadelphia against a

Bucks County-based juvenile institution even though the institution utilized

the Philadelphia Court System and received roughly 35% of its students from

the forum. Id. at 1023. In affirming the transfer of venue from Philadelphia

to Bucks County, we stated that even though the “trial court’s factual findings

were made without the benefit of sworn depositions or an evidentiary

hearing,” there was “no abuse of discretion” because there existed “no

disputed facts raised by appellant for purposes of establishing venue in



                                      - 11 -
J-A15002-20


Philadelphia . . . which would have been dispositive to the question of venue.”

Id. at 1024.

       Here, the Silvas’ complaint fails to create a factual dispute with respect

to RFM’s contacts in Philadelphia County. In fact, outside of vague references

to “meetings” that RFM allegedly attends “regularly and systematically,” the

Silvas’ complaint lacks evidentiary support on this point. Plaintiffs’ Second

Amended Complaint, 5/17/19, at ¶ 7. The Silvas rely in large part on two

screenshots of PYM’s website that merely suggest that PYM, as an

organization, holds regular meetings.          Plaintiffs’ Opposition to Defendants’

Preliminary Objections, 6/19/19, at Ex. A. Critically absent from this evidence,

however, is the location of the meetings that RFM allegedly attends 15 and

whether RFM regularly attends these meetings in an official capacity. See

also Wimble v. Parx Casino and Greenwood Gaming and Ent. Inc., 40

A.3d 174, 179 (Pa. Super. 2012) (holding that where parties’ pleadings do not

create factual disputes, trial court may rule on preliminary objections without

ordering further discovery).

       Pursuant to Rule 1028(a)(1), the moving party carries the burden of

supporting its challenge to the court’s jurisdiction, and must affirmatively




____________________________________________


15 Defendants assert that PYM holds its yearly meetings all across the greater
Philadelphia area and, as previously stated, has not held one in Philadelphia
since 2012.     Defendants’ Brief in Opposition to Plaintiffs’ Motion for
Reconsideration, 9/11/19, at ¶ 9.
                                          - 12 -
J-A15002-20


present evidence in furtherance of the allegations in the preliminary objection.

Deyarmin, supra at 9. As the Deyarmin Court explained:

      The moving party may not sit back and, by the bare allegations
      as set forth in the preliminary objections, place the burden upon
      the plaintiff to negate those allegations. It is only when the
      moving party properly raises the jurisdictional issue that the
      burden of proving jurisdiction is upon the party asserting it.

Id., citing Schmitt v. Seaspray-Sharkline, Inc., 531 A.2d 801, 803 (Pa.

Super. 1987).

      Although the Silvas did not initially bear the burden of defending the

venue chosen in their complaint, they are required to establish the propriety

of jurisdiction in the chosen forum once the defendant has properly raised

jurisdictional issues. Deyarmin, supra. In their pleadings, the Silvas failed

to rebut information contained in Susan Miller Abbott’s certification regarding

the limited nature of RFM’s business in Philadelphia and the fact that RFM does

not possess any offices, own property, have any employees, pay taxes, or

advertise in Philadelphia. PYM Preliminary Objections, 6/4/19, Ex. C., at ¶3.

In fact, for almost four months (from the date that PYM filed its preliminary

objections to the date the court granted a transfer of venue), the Silvas failed

to dispute any of the testimony in Ms. Abbot’s certification, instead relying

almost exclusively on conclusory language in their many complaints.        See

Plaintiffs’ Amended Complaint, 4/10/19, at ¶¶ 5-6, 9; Plaintiffs’ Second

Amended Complaint, 5/17/18, at ¶¶ 6-9, 11-12.

      Even if the Silvas were able to establish that RFM attended multiple

yearly meetings in Philadelphia or had averred that PYM and RFM were

                                     - 13 -
J-A15002-20


engaged in contractual affiliations, these contacts would still be insufficient

under the Purcell “quality-quantity” test to subject RFM to jurisdiction in

Philadelphia. Regardless of whether RFM engaged in “worship” or “fellowship”

alongside PYM in Philadelphia, this activity does not affect RFM’s main purpose

– which is to provide a place of fellowship for its local community in Bucks

County. Thus, we find that the trial court did not abuse its discretion in failing

to order discovery on the issue of whether RFM had the requisite contacts in

Philadelphia County to establish proper venue. Wimble, supra.

      The Silvas next contend that the trial court should have permitted

discovery on the issue of whether PYM exercises supervision and control over

RFM, thus making PYM liable for the actions of RFM. Specifically, the Silvas

allege that although the accident occurred at RFM’s Bucks County property,

venue may rest in Philadelphia because PYM, which is based in Philadelphia,

exercises supervision and control over RFM’s activities in Bucks County.

Plaintiffs’ Second Amended Complaint, 5/17/19, at ¶ 6. However, the Silvas

present scant evidence to support this claim. Instantly, PYM’s website does

not suggest that it exercises control over any of the 103 regional

congregations. Plaintiffs’ Opposition to Defendants’ Preliminary Objections,

6/19/19, at Ex. A. Rather, PYM’s website merely states “all members of its

constituent friends meetings are also members of [PYM.]” Id. In fact, PYM’s

website does not indicate, and the Silvas offer no other evidence to prove,

that PYM has any direct control over RFM; thus, any correlative activity

between the regional meeting and PYM’s agenda is incidental. Id.

                                     - 14 -
J-A15002-20


      Further, there exists no evidence in the Silvas’ second amended

complaint or in the record pleadings to suggest that PYM’s “councils” – the

mechanism through which the Silvas allege PYM exercises control over

regional congregations -- force its ideals or initiatives upon local associations

like RFM. Id. As PYM’s website explains, members of regional meetings are

merely “encouraged to attend” yearly meetings to ensure a “larger pool of

wisdom and insight.”    Id.   The PYM website further explains that regional

meetings, like RFM, have their own “meeting for business,” in which they make

decisions about their own “management, pastoral care, membership, property

and social concerns of interest to the local group.” Id. In her certification,

Linell McCurry, the Associate General Secretary for Business and Finance for

PYM, reinforced these claims found on PYM’s website, explaining that PYM does

not own or supervise the maintenance operations of the property, or control

the day-to-day operations of RFM. See PYM Preliminary Objections, 6/4/19,

Ex. B, at ¶¶ 9-11.

      In Pennsylvania, there exists no prohibition on “forum shopping per se

– to the contrary, our venue rules give plaintiffs various choices of different

possible venues, and plaintiffs are generally free to ‘shop’ among those forums

and choose the one they prefer.” Zappala v. James Lewis Group, 982 A.2d

512, 521 (Pa. Super 2009) (internal citation omitted).        However, while a

plaintiff’s choice of venue is typically afforded great weight, it is the court’s

responsibility to be mindful of attempts to manufacture venue and engage in

improper forum shopping.      In fact, this Court has distinguished between

                                     - 15 -
J-A15002-20


"proper” and “improper” forum shopping.        “Proper” forum shopping occurs

when a plaintiff selects a certain venue for appropriate reasons, such as the

selected venue is "closer to the office of plaintiff's attorney, or closer to a

transportation center.” Walls v. The Phoenix Ins. Co., 979 A.2d 847, 852

(Pa. Super.   2009).    “[I]mproper forum shopping occurs when a plaintiff

manufactures venue by naming and serving parties who are not proper

defendants to the action” in order to “manipulat[e] the venue rules to create

venue where it does not properly exist.” Zappala, supra at 521.

      Here, the Silvas’ original and amended complaints suggest that their

focus has been to create venue in Philadelphia against RFM, even though the

accident, property, plaintiffs, and local organization are all located or based in

Bucks County. Initially claiming that PYM “d/b/a” RFM, the Silvas’ erroneous

naming of Defendants in the instant lawsuit, even after Defendants addressed

these mistakes in their preliminary objections, acts as a transparent attempt

to create venue where it does not lie.

      The Silvas now ask us to disregard the evidence that disproves venue

in Philadelphia County, which they have failed to dispute for several months,

and require the court to order discovery. However, there have been no facts

pled to support the Silvas’ assertions that PYM was responsible for

maintaining, supervising, or caring for RFM’s property or event on the date in

question.   Under such circumstances – where no factual disputes exist –

additional discovery is unnecessary.       Wimble, supra.       Accordingly, we

conclude that the trial court did not abuse its discretion or misapply the law

                                     - 16 -
J-A15002-20


by not ordering additional discovery before transferring this case to Bucks

County, the venue with a real connection to the instant action. Deyarmin,

supra. Thus, we affirm.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2020




                                  - 17 -